             Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 1 of 6

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No. 2:21-CR-0007 MCE

12                                Plaintiff,
                                                        STIPULATION AND [PROPOSED] PROTECTIVE
13                          v.                          ORDER REGULATING DISCOVERY

14   JOSE GUADALUPE LOPEZ-ZAMORA,
     LEONARDO FLORES BELTRAN,
15   JASON LAMAR LEE,
     JOAQUIN ALBERTO SOTELO VALDEZ,
16   RUDI JEAN CARLOS FLORES,
     ERIKA GABRIELA ZAMORA ROJO,
17   ALEJANDRO TELLO,
     JAVIER HERNANDEZ,
18   MATEO ELIAS GUERRERO-GONZALES,
     and
19   JOSE LUIS AGUILAR SAUCEDO,

20                               Defendants.

21

22

23          Pursuant to Federal Rule of Criminal Procedure 16(d), the United States, by and through

24 Assistant U.S. Attorney David W. Spencer, and defendant Jose Guadalupe Lopez-Zamora, Leonardo

25 Flores Beltran, Jason Lamar Lee, Joaquin Alberto Sotelo Valdez, Rudi Jean Carlos Flores, Erika

26 Gabriela Zamora Rojo, Alejandro Tello, Javier Hernandez, Mateo Elias Guerrero-Gonzales, and Jose

27 Luis Aguilar Saucedo, by and through their counsel of record (“Defendant” and “Defense Counsel”),

28 stipulate and agree, and respectfully request that the Court order as follows.


      STIPULATION AND [PROPOSED] ORDER                   1
      REGULATING DISCOVERY
              Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 2 of 6

 1          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority;

 3          2.      The Government has in its possession audio recordings, video recordings, and

 4 photographs that identify a law enforcement undercover agent and/or confidential sources by voice or by

 5 photograph/video. Production of this material is either required under the Government’s discovery

 6 obligations, or even if not required, may facilitate the Defendants’ trial preparation. This discovery will

 7 be considered “Protected Material” as described in this stipulation and order, as will any other discovery

 8 marked as Protected Material.

 9          3.      The purpose of this stipulation and order is to establish the procedures that must be

10 followed by Defense Counsel, any designated employees, and any other individual who receives access

11 to any Protected Material in this case and the information therein.

12          4.      The Government shall produce the aforementioned Protected Material to Defense

13 Counsel, designating the discovery with the bates prefix, “LOPEZ-ZAMORA_PM_.” This discovery,

14 and any subsequent material discovered by the Government to Defense Counsel using the bates-prefix,

15 shall be considered Protected Material.

16          5.      All Protected Material in this case is now and will forever remain the property of the

17 Government. It is entrusted to Defense Counsel only for purposes of representing his/her Defendant

18 during the pendency of this case.

19          6.      Defense Counsel shall not give any Protected Material to any person other than Defense

20 Counsel’s staff assisting in preparation of the present case. The term “staff” shall explicitly include only
21 attorneys, paralegals, legal assistants, retained experts, and investigators assisting Defense Counsel in

22 the present matter. The term excludes any other defendant in this matter or any other pending matter

23 against the Defendants; any person involved in any case in which discovery concerning the Defendants

24 is produced; and any other person other than those specifically authorized to see Protected Material

25 under this paragraph.

26          7.      Any person receiving access to the Protected Material from Defense Counsel shall be

27 bound by the same obligations as Defense Counsel and, further, may not give any Protected Material to

28 anyone.


      STIPULATION AND [PROPOSED] ORDER                   2
      REGULATING DISCOVERY
              Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 3 of 6

 1          8.      No members of any of the Defendants’ family, friends of the Defendants, personal or

 2 professional associates of the Defendants, or any other person affiliated with the Defendants shall be

 3 given access to any Protected Material or its contents in any manner, for any reason.

 4          9.      Defense Counsel may make copies of Protected Material and may take written or typed

 5 notes summarizing it in connection with preparation of the case. If necessary to the litigation of the

 6 instant matter, Defense Counsel may also have audio or video forms of Protected Material transcribed.

 7 All notes, copies, duplicates, summaries, transcripts, or other representations of or concerning the

 8 information in the Protected Material comprises “Protected Material” itself, must be affixed with the

 9 corresponding bates numbers and the “Protected Material” ledger, and is subject to all terms of this

10 stipulation and order.

11          10.     Defense Counsel shall maintain a list of persons to whom any Protected Material is being

12 or has been given. Such persons shall be provided with a copy of the executed version of this stipulation

13 and order, shall sign their full names to a copy, and shall in writing acknowledge that they understand its

14 terms and are bound by it. If Defense Counsel is replaced for any reason, or if new counsel is appointed

15 in any phase of the matter, the new counsel shall not have access to any Protected Material until and

16 unless they sign a copy of this stipulation and order, under the terms described in this paragraph.

17          11.     Defense Counsel may use the Protected Material in the defense of Defendant in the

18 instant case in any manner deemed essential to adequately represent him (i.e., in motions that are filed

19 under seal, if necessary; in ex-parte applications as may be needed; and in reproducing and summarizing

20 Protected Material for use in trial preparation summaries, exhibits and as evidence, as may be needed),
21 consistent with this stipulation and order as it shall be originally prepared and signed.

22          12.     In the event Defense Counsel needs to use any Protected Material in a manner not

23 authorized under this stipulation and order, Defense Counsel is entitled to seek to have this stipulation

24 and order amended by the District Court, after having given notice to counsel for the Government, in a

25 hearing before the District Court, in order to meet the obligations under the Sixth Amendment to the

26 United States Constitution.

27          13.     Defense Counsel and any authorized members of Defense Counsel’s staff are authorized

28 to review with Defendant the contents of the Protected Material. Defense Counsel and authorized


      STIPULATION AND [PROPOSED] ORDER                   3
      REGULATING DISCOVERY
              Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 4 of 6

 1 members of his/her staff, however, are prohibited from in any way giving Defendant any Protected

 2 Material or any memorialization of the content of any of it, such as: any of the Protected Material itself;

 3 copies of any of the Protected Material; copies of excerpts of any of the Protected Material; or

 4 summaries of any of the Protected Material. This prohibition will not extend to the Defendant viewing

 5 the Protected Material in open court should any of these materials or summaries thereof be used in the

 6 litigation of this case.

 7                                                       Respectfully Submitted,
 8                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
 9
     DATE: March 10, 2021                                /s/ David W. Spencer____
10                                                       DAVID W. SPENCER
                                                         Assistant U.S. Attorney
11

12
     Dated: March 10, 2021                               _/s/ Todd D. Leras__________
13                                                       TODD D. LERAS
                                                         Attorney for Defendant Jose Guadalupe Lopez-
14                                                       Zamora
15

16 Dated: March 10, 2021                                 _/s/ Christopher R. Cosca__________
                                                         CHRISTOPHER R. COSCA
17                                                       Attorney for Defendant Leonardo Flores Beltran
18

19 Dated: March 10, 2021                                 _/s/ Olaf W. Hedberg__________
                                                         OLAF W. HEDBERG
20                                                       Attorney for Defendant Jason Lamar Lee
21

22 Dated: March 10, 2021                                 _/s/ Michael D. Long__________
                                                         MICHAEL D. LONG
23                                                       Attorney for Defendant Joaquin Alberto Sotelo
                                                         Valdez
24

25 Dated: March 10, 2021                                 _/s/ Tasha P. Chalfant__________
                                                         TASHA P. CHALFANT
26                                                       Attorney for Defendant Rudi Jean Carlos Flores
27

28


      STIPULATION AND [PROPOSED] ORDER                   4
      REGULATING DISCOVERY
            Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 5 of 6

 1 Dated: March 10, 2021                     _/s/ Martin Tejeda__________
                                             MARTIN TEJEDA
 2                                           Attorney for Defendant Erika Gabriela Zamora
                                             Rojo
 3

 4 Dated: March 10, 2021                     _/s/ Michael Jared Favero__________
                                             MICHAEL JARED FAVERO
 5                                           Attorney for Defendant Alejandro Tello
 6
     Dated: March 10, 2021                   _/s/ Kelly Babineau__________
 7                                           KELLY BABINEAU
                                             Attorney for Defendant Javier Hernandez
 8

 9 Dated: March 10, 2021                     _/s/ Eduardo Garnica__________
                                             EDUARDO GARNICA
10                                           Attorney for Defendant Mateo Elias Guerrero-
                                             Gonzales
11

12 Dated: March 10, 2021                     _/s/ Dina L. Santos__________
                                             DINA L. SANTOS
13                                           Attorney for Defendant Jose Luis Aguilar Saucedo
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER       5
      REGULATING DISCOVERY
             Case 2:21-cr-00007-MCE Document 131 Filed 03/11/21 Page 6 of 6

 1                                                      ORDER

 2          Based upon the agreement of the parties and pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, the Court adopts the proposed stipulation regulating certain discovery in this case.

 4 IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall govern

 5 the Protective Material as defined in the stipulation in this case.

 6          IT IS SO ORDERED.

 7

 8          DATED: March 10, 2021
                                                                                           __________
 9                                                        The Honorable Jeremy D. Peterson
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
